Citation Nr: 0011300	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from October 1971 to June 1979 
and from June 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's request to 
reopen Chapter 31 Vocational Rehabilitation Program benefits 
due to his failure to cooperate.

In his VA Form 9 (Appeal to Board of Veterans' Appeal) 
submitted in March 1998, the veteran requested that he be 
scheduled for a hearing before a Member of the Board sitting 
in Washington, DC.  That hearing was scheduled to take place 
on September 21, 1998, but the veteran failed to report at 
that time.  Therefore, the Board will now decide this case 
based on the current evidence of record. 

The Board also notes that the veteran's representative 
references several compensation claims in written argument 
submitted to the Board in September 1998.  However, these 
matters are not before the Board at this time and are 
referred to the RO for any indicated action.  


REMAND

Historically, the veteran participated in a VA educational 
assistance program, but the RO eventually discontinued 
training.  In this regard, following counseling session with 
a counseling psychologist (CP) in March and September 1995, 
the veteran was determined to have a serious employment 
handicap and thus, entitled to an extension of Chapter 31 
benefits.  It was determined, however, that additional 
information was needed to determine the feasibility for 
maintaining stable and continuous employment due to the 
veteran's frequent medical treatment over the previous 6 
months, the increase in the rating assigned his service-
connected disabilities, and due to the frequency of his 
incapacitating headaches.  An Individualized Extended 
Evaluation Plan (IEEP) was developed in order for the veteran 
to complete a 4-month program of work adjustment to determine 
the feasibility for maintaining stable employment.  The 
veteran apparently began the work readjustment program on 
September 18, 1995, showed up on the following day for a 
brief period, and then failed to return.  

In December 1995, however, the veteran contacted the 
Vocational Rehabilitation and Counseling (VR&C) division at 
the RO, again requesting services.  In February 1996, the 
veteran participated in another counseling session in which 
the issue of feasibility was explored and in which it was 
determined that a program of vocational rehabilitation 
training was feasible.  At that time, it was noted that the 
veteran reported having regular medical appointments, had 
established counseling contacts through a local organization, 
agreed to continue his medical appointments to assess his 
need for medication to reduce the frequency of headaches, and 
submitted several letters of support.  An Individualized 
Written Rehabilitation Plan (IWRP) was developed in May 1996 
with a program goal for the veteran to complete 9 hours of 
college credit as a Spanish language teacher.  He was to 
maintain a 2.5 grade point average or better.

Approval was granted for the veteran to attend Missouri 
Southern State College beginning in June 1996 on a full-time 
basis.  In June 1996, the RO received a VA Form 28-0175 
(Chapter 31 Change in Enrollment) in which it was reported 
that the veteran had reduced his training time from 9 hours 
to 3 hours (1/2 time) effective June 6, 1996.  In July 1996, 
the veteran informed the Chief, Vocational Rehabilitation 
Services, that he had withdrawn from his 3-hour class at 
Missouri Southern State College on July 23, 1996 due to 
medical reasons.  He explained that he contracted food 
poisoning during the early part of the month.  He also 
disputed information provided to the RO by the training 
institution that he had a 1.20 grade point average.  He 
requested a personal meeting with the VR&C Chief.  

Subsequently, the record indicates that there was contact in 
July and August 1996 between the school and a VA Vocational 
Rehabilitation Specialist (VRS) and between the VRS and the 
veteran.  In August 1996, the veteran was informed that 
before he would be authorized to attend the Fall 1996 
session, he need to meet with a CP, and that such a meeting 
would be scheduled in Springfield as soon as possible.  In 
September 1996, the veteran was informed that such a meeting 
had been scheduled for him in October 1996.  The veteran 
apparently failed to report for this meeting.  

In October 1996, the veteran was informed by VA letter that 
his program had been interrupted effective July 26, 1996 
based on unsatisfactory progress.  He was told that although 
his program was interrupted, he remained eligible for many 
rehabilitation services.  He was informed that he had 30 days 
to express disagreement with the decision and could submit a 
written request to the office for an informal meeting with 
one of the VA staff to discuss the grounds for the decision.  
The veteran did not respond.  By VA letter dated in February 
1997, the veteran was informed that his Chapter 31 program 
was discontinued, and again, he was informed that he had 30 
days to express disagreement with the decision to that office 
or one year to appeal to the Board.  He was also told that 
once his case had been placed in discontinued status, it 
would be necessary to submit a new application and undergo 
another assessment.  No response was received from the 
veteran within 30 days.  In March 1997, the veteran was 
notified that his program had been discontinued.  

In April 1997, the veteran submitted another Chapter 31 
application.  In May 1997, the veteran met with a CP.  At 
that time, the veteran indicated that he wished to be 
reconsidered for Chapter 31 VA vocational rehabilitation 
benefits.  A report from that meeting noted that the veteran 
appeared on time and was cooperative throughout the 
interview.  The veteran explained to the counselor that he 
had dropped summer Chapter 31 training due to alcohol 
treatment and rehabilitation, and reported that he continued 
to receive treatment for nervous and psychiatric conditions 
at a VA medical facility.  A homework assignment to develop 
specific career and vocational goals was set up and evidence 
of medical and psychiatric, as well as substance stability 
was requested to be provided by the veteran.  

A July 1997 VA Form 119 (Report of Contact) noted that the 
veteran had failed to report to his second Chapter 31 
counseling appointment in June 1997.  The veteran did appear 
at a rescheduled appointment in August 1997.  The purpose of 
the meeting was to determine the feasibility of the veteran's 
enrollment at Missouri Southern State College to pursue a 
career as a secondary school teacher.  During the interview, 
the CP informed the veteran that six months of sobriety was 
required for entrance into a training program.  The veteran 
explained that he was receiving outpatient treatment for 
alcohol abuse at the Sigma House, and that he had been sober 
since November 1, 1996.  The veteran related that he had no 
legal charges pending and was under no probationary status.  
The veteran then signed an Authorization for Release of 
Information form (VA Form 28-1902b) to allow VA to obtain 
information from Jim Carlson, M.S., C.S.A.C., an alcohol 
treatment counselor at Sigma House, concerning the status of 
his stability, sobriety and overall progress.

The VA counseling psychologist contacted the veteran in 
September 1997 to discuss the status of his claim for Chapter 
31 benefits.  (See VA Form 119, dated September 12, 1997).  
The VA counseling psychologist indicated that he had talked 
with Mr. Carlson, who disclosed that the veteran was on 
probation and that his sobriety was not stable.  The veteran 
responded that he would prevent VA from discussing the case 
with his probation officer or Mr. Carlson by withdrawing his 
Release of Information.  The VA counseling psychologist 
explained that such action would result in the case being 
closed based on the veteran's failure to cooperate. 

The VA counseling psychologist also contacted Mr. Carlson in 
September 1997.  (See VA Form 119, dated September 16, 1997).  
Mr. Carlson explained that he did not send the requested 
summary information because the veteran had verbally 
withdrawn the Release of Information, which was signed in 
August 1997.  The VA counseling psychologist then noted that 
the case would be closed due to the veteran's failure to 
cooperate.

In a letter associated with his VA Form 9, the veteran 
explained that he had revoked his consent to release 
information after discovering that the VA counseling 
psychologist had, in his opinion, fraudulently attempted to 
obtain personal and confidential information over the 
telephone.  The veteran stated that he then signed a new 
Release of Information form through Sigma House with explicit 
instructions to have Mr. Carlson send a letter explaining the 
extent of his outpatient treatment and the probability of 
success.  

Mr. Carlson submitted a letter dated in September 1997 which 
did address the status of the veteran's sobriety and 
progress.  Mr. Carlson stated that the veteran began 
outpatient treatment at Sigma House on May 12, 1997.  He 
related that the veteran had submitted to drug and alcohol 
screenings since that time, which revealed no evidence of 
drug or alcohol use.  Mr. Carlson also stated that the 
veteran had demonstrated fair attendance in the outpatient 
program as a result of several legitimate difficulties.  It 
was further noted that the veteran had a willing attitude 
throughout the program and had been honest and open in 
counseling sessions.  Mr. Carlson believed that the veteran 
was bright, capable and able to offer young people a great 
deal of life wisdom from his own experiences. 

The RO notified the veteran in September 1997 that it had 
closed further Chapter 31 counseling sessions at that time 
due to his failure to cooperate.  The RO explained that a 
complete determination of the veteran's medical stability 
could not be made without a release to obtain the requested 
information.  The veteran disagreed with that determination, 
and this appeal ensued.  

In a September 1997 letter, the veteran stated that his 
request for Chapter 31 Vocational Rehabilitation benefits had 
been improperly rejected based solely on a telephone 
conversation with Mr. Carlson.  According to the veteran, 
however, Mr. Carlson denied ever having that conversation 
with the VA counseling psychologist.  The veteran again 
maintained that he had been sober since November 1, 1996.  He 
also indicated that he was not asked by the CP if he were on 
probation or involved in any legal matters at the time; he 
stated that he would have answered "yes" but that he was 
not aware of the relevance of this matter since the probation 
expired on October 20, 1997.  

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 
(1999).  However, the Board points  out that the United 
States Court of Appeals for Veterans Claims (Court) noted 
that under VA regulations, if the veteran does not cooperate 
in the initiation or completion of the initial evaluation 
(and after the counseling psychologist makes a reasonable 
effort through counseling to secure the veteran's 
cooperation) the CP shall suspend the initial evaluation and 
could ultimately terminate the evaluation and planning status 
if the veteran fails to cooperate.  VA regulation requires 
that the veteran cooperate with the VR&C division.  38 C.F.R. 
§§ 21.50, 21.362, 21.364 (1999).  Further, the Court pointed 
out that the veteran will be informed of any suspension of 
the initial evaluation, the reasons for this action, and the 
steps necessary to resume the evaluation.  Wing v. West, 11 
Vet. App 98 (1998) (citing 38 C.F.R. 21.50(e), 
21.184(c)(2)(iii)).  The Court found, in pertinent part, that 
explanation of the purpose of the initial evaluation must be 
provided to the veteran and the veteran must be informed of 
his responsibility for satisfactory conduct and cooperation 
(38 C.F.R. 21.362(b)).

The Board has reviewed the Court's decision in Wing, the 
submission of the September 1997 letter from Jim Carlson, and 
considered the veteran's stated willingness to assist the CP 
in obtaining information to determine his medical stability 
and his assertion that information, particularly that from 
Jim Carlson, relied upon by the RO in terminating the initial 
evaluation was erroneous.  The Board finds that the veteran 
should be permitted an opportunity to submit supporting 
documentation of his medical stability including his sobriety 
since November 1996 and involvement or resolution of any 
legal matters pending during this claim as well as any other 
relevant information requested by the RO to determine the 
veteran's medical stability.  Further, although the Board 
notes that the RO has been accommodating in its assistance to 
the veteran and has provided information to the veteran 
regarding the consequences of a failure to cooperate, as 
outlined above, it is not entirely clear from the record why 
receipt of Mr. Carlson's September 1997, letter did not 
resolve any problem concerning the veteran's cooperation, 
particularly in light of the veteran's subsequent statements.  
As such, the Board finds that the RO should reassess its 
determination that the veteran's evaluation was properly 
terminated due to a failure to cooperate in light of this 
information and should provide an adequate explanation as to 
whether all reasonable counseling efforts have been expended 
and found not reasonably likely to be effective.  The RO 
should also ensure that the veteran is provided with 
pertinent VA regulations requiring his cooperation, including 
38 C.F.R. 21.50, 21.184, 21.362, 21.364 (1999).  The veteran 
should also be informed that is he fails to cooperate, 
vocational rehabilitation benefits will not be available to 
him.

Under the circumstances of this case, the Board concludes 
that additional development by the RO is again required prior 
to appellate review. Accordingly, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, to include, 
in particular, all mental hygiene 
treatment records.

2.  The veteran should be permitted an 
opportunity to submit supporting 
documentation of his medical stability 
including his sobriety since November 
1996 and involvement or resolution of any 
legal matters pending during this claim 
as well as any other relevant information 
requested by the RO to determine the 
veteran's medical stability during the 
period in question.  

3.  The veteran's vocational 
rehabilitation and counseling records, as 
well as the claims folder should be 
returned to the VR&C division at the RO.  
The RO should reassess its determination 
that the veteran's evaluation was 
properly terminated due to a failure to 
cooperate in light of the September 1997 
statement from Jim Carlson as well as the 
veteran's subsequently submitted 
statements as set forth above and any 
other relevant information submitted by 
him; and should provide an adequate 
explanation as to whether all reasonable 
counseling efforts have been expended and 
found not reasonably likely to be 
effective.  The RO should ensure that the 
veteran has information concerning the 
pertinent VA regulations requiring his 
cooperation, 38 C.F.R. 21.50, 21.184, 
21.362, 21.364 (1999), and the necessity 
that he cooperate with the VR&C staff.  
If necessary, the veteran should be 
afforded an appointment with a CP.  He 
should be informed that if he fails to 
cooperate, vocational rehabilitation 
benefits will not be available to him.

4.  If the determination remains adverse 
to the veteran (i.e. if the veteran is 
found to be ineligible for vocational 
rehabilitation benefits), he and his 
representative should be sent a 
supplemental statement of the case which 
summarizes the pertinent evidence and 
sets forth all of the applicable legal 
criteria pertinent to this appeal.  This 
document should further reflect detailed 
reasons and bases for the decision 
reached with a full explanation of why 
the claim is denied.  The veteran should 
then be afforded the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while 

the case is in remand status.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

